Title: From Thomas Jefferson to Arthur S. Brockenbrough, 13 December 1825
From: Jefferson, Thomas
To: Brockenbrough, Arthur S.


Dear Sir
Monticello
Dec. 13. 25.
The Visitors did not form a board yesterday, three members only attending. I communicated to them your letter of that date, but no formal decision could take place on the subjects of the letter. I will state to you however the general sentiments expressed in conversation. 1. they will approve of your borrowing from the library fund the monies necessary for the Professors. 2. the Hotel E. was planned and built particularly for the Proctor, and supposed to be sufficient for him including his office. but as you preferred your present tenement it was yielded to, but still supposed sufficient for your family and office. if not, the exchange could be made at the end of the year. 3. particular erections for store rooms do not seem necessary, as dormitories may be appropriated when wanting, and especially of the smaller ones, less convenient for the Students. 4. on the claim of additional emolument for the additional trouble of recieving the tuition fees for the Professors, we took a view of the other side of the medal also, and observed that altho’ your salary is nominally the same, yet since the date at which it was fixed, it has, by the rise of value in money, become really worth 50. p.c. more than it was at that time; and that if changes are to be made on every new trouble that arises in your office, they ought also to be made on the changes of value in the emolument. however there being no board to take the whole subject into consideration, nothing conclusive could pass of course. 5. the other gentlemen advised that I should write to our delegate in Congress to get a post office established at the University. an objection will probably arise from the distance of your house from the post road—mr Chapman’s hotel would be clear of that, and the most likely to be agreed to, if he would undertake the office, I salute you with frdship & respect
						Th: Jefferson